             Case 1:16-cv-12396-ADB Document 353 Filed 12/07/20 Page 1 of 1

                                               Christopher T. Holding              Goodwin Procter LLP
                                               +1 617 570 1679                     100 Northern Avenue
                                               cholding@goodwinlaw.com             Boston, MA 02210

                                                                                   goodwinlaw.com
                                                                                   +1 617 570 1000




December 7, 2020



VIA ECF FILING

The Honorable Alison D. Burroughs
U.S. District Court for the District of Massachusetts
John Joseph Moakley U.S. Courthouse
One Courthouse Way, Suite 2300
Boston, MA 02110

Re:    In re Intuniv Antitrust Litigation, Lead Case Nos. 16-cv-12653 (Direct Purchaser Action)
       and 16-cv-12396 (Indirect Purchaser Action) (D. Mass.)

Dear Judge Burroughs:

I write on behalf of the Actavis Defendants to inform the Court that the Actavis Defendants and the IPPs
have reached a settlement agreement resolving all claims against each other in this litigation.

We will be prepared to address any questions the Court has about the settlement, as well as other
issues, at the hearing scheduled for December 9.

Sincerely,



/s/ Christopher T. Holding


cc:    All Counsel of Record (via ECF)
